                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Karla Kenoyer,                                 )
                                               )
                Plaintiff,                     )       ORDER
                                               )
         vs.                                   )
                                               )
Alcade Craig and Kathryn Zeltinger,            )       Case No. 1:17-cv-122
                                               )
                Defendants.                    )


         On July 1, 2019, plaintiff and defendant Kathryn Zeltinger filed a “Stipulation for Dismissal

with Prejudice.” The court ADOPTS the parties’ stipulation (Doc. No. 38). Plaintiff’s claims

against defendant Kathryn Zelinger shall be dismissed with prejudice and without costs to either

party.

         IT IS SO ORDERED.

         Dated this 2nd day of July, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court
